Title: From Thomas Jefferson to Samuel Sheild, 21 August 1801
From: Jefferson, Thomas
To: Sheild, Samuel


Sir
Monticello Aug. 21. 1801.
A collector for the port of Hampton is wanting in the room of a mr Kerby, removed for delinquency. a person of the name of Mount E. Chisman has been recommended. can you favor me with his character, or recommend any person more fit? you will much oblige me in doing so; fully & freely, under an assurance that no use shall be made of it which shall bring you into question. indeed I must even ask that nothing may be said of this application to you; because it is possible the case may have been so pressing as to have obliged the Secretary of the Treasury to make the appointment, and in that case I would not chuse that false hopes should have been excited in others. this will also apologize for my asking the favor of an answer by return of post, addressed to this place. accept assurances of my perfect respect & consideration.
Th: Jefferson
